Title: From George Washington to Brigadier General Henry Knox, 14 January 1779
From: Washington, George
To: Knox, Henry


  
    sir
    Head Quarters Philadelphia 14th Jany 1779.
  
I duly received your favor of the 30th Ulto inclosing one of the same date representing the State of the Ordnance Department.
The latter I submitted to the consideration of the Committee appointed by Congress to confer with me on the affairs of the Army.
  The Committee agrees that the Department is at present on a very improper footing—and that its defects will be most effectually remedied in a conference with you—I am to desire therefore that you will repair immediately to philadelphia furnished with such papers 
    
    
    
    respecting the Department as may serve to throw farther light on the subject. I am Dr Sir &c.
  
P.S. You will bring with you all late Returns of Ordnance & Ordnance Stores.
  
